 


110 HRES 465 EH: Providing for consideration of the bill (H.R. 65) to provide for the recognition of the Lumbee Tribe of North Carolina, and for other purposes.
U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 465 
In the House of Representatives, U. S.,

June 7, 2007
 
RESOLUTION 
Providing for consideration of the bill (H.R. 65) to provide for the recognition of the Lumbee Tribe of North Carolina, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 65) to provide for the recognition of the Lumbee Tribe of North Carolina, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill, modified by the amendment printed in the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit with or without instructions.  
2.During consideration of H.R. 65 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker.  
 
Lorraine C. Miller,Clerk.
